UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-10399 HENDERSON GLOBAL FUNDS (Exact name of registrant as specified in charter) , SUITE 1700 CHICAGO, ILLINOIS 60611 (Address of principal executive offices)(Zip code) (Name and Address of Agent for Service) Copy to: CHRISTOPHER K. YARBROUGH SUITE 1700 CHICAGO, ILLINOIS 60611 CATHY G. O’KELLY VEDDER PRICE P.C. CHICAGO, ILLINOIS 60601 Registrant’s telephone number, including area code:(312) 915-9144. Date of fiscal year end:July 31 Date of reporting period:October 31, 2011 Item 1.Schedule of Investments. Henderson Global Funds Portfolio of investments (unaudited) Emerging Markets Opportunities Fund October 31, 2011 Shares Value (note 3) Common stocks - 96.68% Australia - 3.09% African Petroleum Corp., Ltd. * $ 113,155 Cape Lambert Resources, Ltd. * Brazil - 8.52% Banco do Brasil S.A. BR Malls Participacoes S.A. CCR S.A. OGX Petroleo e Gas Participacoes SA * Petroleo Brasileiro S.A., ADR Tim Participacoes S.A., ADR Vale S.A., ADR Canada - 0.57% Shamaran Petroleum Corp. * Chile - 0.48% Quadra FNX Mining, Ltd. * China - 14.08% Baidu.com, Inc., ADR * CITIC Securities Co., Ltd., Class H * Ctrip.com International, Ltd., ADR * Industrial & Commercial Bank of China, Ltd., Class H Zhuzhou CSR Times Electric Co., Ltd., Class H Colombia - 0.59% Petrominerales, Ltd. Hong Kong - 11.73% Agile Property Holdings, Ltd. Ajisen China Holdings, Ltd. Citic Pacific, Ltd. CNOOC, Ltd. Sands China, Ltd. * Shares Value (note 3) India - 7.86% ICICI Bank, Ltd., ADR $ 249,641 Jubilant Foodworks, Ltd. * Tata Motors, Ltd., ADR Indonesia - 6.62% PT Adaro Energy Tbk PT Bank Mandiri PT Mitra Adiperkasa Tbk Italy - 2.34% Prada SpA * Kazakhstan - 2.17% International Petroleum, Ltd. * Zhaikmunai LP, GDR * Korea - 10.08% Hyundai Glovis Co., Ltd. Hyundai Motor Co. Seegene, Inc. * Shinhan Financial Group Co., Ltd. Malaysia - 2.89% AirAsia Berhad Mexico - 2.66% Fomento Economico Mexicano, S.A.B de C.V., ADR Grupo Financiero Banorte S.A.B de C.V. Grupo Televisa S.A., ADR Panama - 0.75% Copa Holdings S.A., Class A South Africa - 3.39% Hummingbird Resources plc * Ncondezi Coal Co. * Petra Diamonds, Ltd. * Shares Value (note 3) Taiwan - 4.71% Advanced Semiconductor Engineering, Inc., ADR $ 277,032 HTC Corp. Yuanta Financial Holding Co., Ltd. * Thailand - 3.05% Bangkok Bank Public Co., pcl Ukraine - 1.25% Avangardco Investments Public, Ltd. * United Kingdom - 8.46% African Minerals, Ltd. * Borders & Southern Petroleum * Exillon Energy plc * Gulf Keystone Petroleum, Ltd. * Inchcape plc InternetQ plc * Kalahari Minerals plc * United States - 1.39% First Cash Financial Services, Inc. * NII Holdings, Inc. * Total long term investments (Cost $12,673,660) Short term investment - 2.74% Fidelity Institutional Treasury Portfolio Total short term investment (Cost $317,408) Shares Value (note 3) Total investments - 99.42% $ 11,510,678 (Cost $12,991,068) Net other assets and liabilities – 0.58% Total net assets – 100.00% $ 11,578,126 * Non income producing security ADR American Depositary Receipts GDR Global Depositary Receipts Henderson Global Funds Portfolio of investments (unaudited) Emerging Markets Opportunities Fund October 31, 2011 (continued) Other information: Industry concentration as a percentage of net assets: % of net assets Diversified Banks % Oil & Gas Exploration & Production Restaurants Steel Electrical Components & Equipment Airlines Coal & Consumable Fuels Investment Banking & Brokerage Industrial Conglomerates Construction & Farm Machinery & Heavy Trucks Air Freight & Logistics Internet Software & Services Automobile Manufacturers Casinos & Gaming Precious Metals & Minerals General Merchandise Stores Semiconductors Apparel, Accessories & Luxury Goods Biotechnology Communications Equipment Hotels, Resorts & Cruise Lines Real Estate Development Highways & Railtracks Wireless Telecommunication Services Diversified Metals & Mining Soft Drinks Packaged Foods & Meats Distributors Integrated Oil & Gas Gold Advertising Real Estate Operating Companies Consumer Finance Broadcasting Long Term Investments Short Term Investment Total Investments Net Other Assets and Liabilities % See notes to financial statements Henderson Global Funds Notes to financial statements (unaudited) 1.All percentages are based on the net assets of the Henderson Emerging Markets Opportunities Fund (the “Fund”) as of October 31, 2011. 2.Net unrealized depreciation of the Fund’s investment securities was $1,480,390 of which $656,724 related to the appreciated investment securities and $2,137,114 related to depreciated investment securities for the period ended October 31, 2011. 3.Securities and derivatives traded on a recognized exchange or market are generally valued at the last reported sale price or at the official closing price. Listed securities for which no sale was reported on that date and other securities traded in the over-the-counter market are valued at the mean between the last bid and asked price. Debt securities are valued at the last sales price or market value by independent pricing services approved by the Board of Trustees of the Trust. If the pricing services are unable to provide valuations, the securities are valued at the mean between the last bid and asked price, or if no ask is available, then the last bid price obtained from one or more broker dealers. Such pricing services may use various pricing techniques that take into account appropriate factors such as yield, quality, coupon rate, maturity, type of issue, trading characteristics and other data, as well as broker quotes. Short-term investments purchased with an original or remaining maturity of 60 days or less at time of purchase are valued at amortized cost, which approximates market value. Investments in registered investment companies are valued at its reported net asset value, which approximates fair market value. Forward foreign currency contracts are valued daily at the applicable forward rate. If market quotations are not readily available, or if the investment adviser determines that a quotation of a security does not represent a fair value, then the security is valued at a fair value as determined in good faith using procedures approved by the Board of Trustees of the Trust. The Trustees of the Trust, or its designee, may also establish fair value using a wide variety of market data including yields or prices of investments of comparable quality, type of issue, coupon, maturity and rating, market quotes or indications of value from security dealers, evaluations of anticipated cash flows or collateral, general market conditions and other information and analysis, including the obligor’s credit characteristics considered relevant. For equity securities the Trust has retained an independent statistical fair value pricing service to assist in the fair valuation process for securities principally traded in a foreign market in order to adjust for possible changes in value that may occur between the close of the foreign exchange and the time at which Fund shares are priced. If a security is valued at a “fair value”, that value may be different from the last quoted market price for the security. As a result, it is possible that fair value prices will be used by the Funds. Various inputs are used in determining the value of the Funds’ investments. The Funds established a three-tier hierarchy of inputs to establish classification of fair value measurements for disclosure purposes.These inputs may be observable or unobservable.Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity.Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available under the circumstances.The inputs used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The three-tier hierarchy of inputs is summarized in the following three broad levels: · Level 1 – quoted prices in active markets for identical investments · Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) · Level 3 – significant unobservable inputs (including the management’s own assumptions in determining the fair value of investments) On January 21, 2010, the Financial Accounting Standards Board (“FASB”) issued an Accounting Standards Update (“ASU”), Fair Value Measurements and Disclosures-Accounting standards Codification 820 (“ASC 820”): Improving Disclosures about Fair Value Measurements which provides guidance on how investment assets and liabilities are to be valued and disclosed. Specifically, the amendment requires reporting entities to disclose purchases, sales, issuances and settlements must be shown on a gross basis in the Level 3 rollforward rather than as one net number. Fund management has implemented new and revised disclosures. On May 12, 2011, FASB issued ASU 2011- 04, modifying Topic 820, Fair Value Measurements and Disclosures. The ASU requires reporting entities to disclose (i) the amounts of any transfers between Level 1 and Level 2, and the reasons for the transfers, (ii) for Level 3 fair value measurements, quantitative information about significant unobservable inputs used, (iii) a description of the valuation processes used by the reporting entity, and (iv) a narrative description of the sensitivity of the fair value measurement to changes in unobservable inputs if a change in those inputs might result in a significantly higher or lower fair value measurement. The effective date of the ASU is for interim and annual periods beginning after December 15, 2011, and is therefore not effective for the current reporting period. Funds’ management is in the process of assessing the impact of the updated standards on the Funds’ financial statements. Any transfers between levels are disclosed, effective end of the period, in the table below with the reasons for the transfers disclosed in a note to the table, if applicable. The following is a summary of the inputs used as of October 31, 2011 in valuing the Fund’s investments carried at value: Emerging Markets Opportunities Description Quoted prices in active markets for identical assets (level 1) Significant other observable inputs (level 2) Significant unobservable inputs (level 3) Total Common Stocks Australia $ $ $
